Citation Nr: 0604270	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  97-27 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis (TB) with lobectomy of right upper lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A July 1997 rating decision denied the 
veteran's application for an increased rating and continued 
the noncompensable evaluation.  The veteran perfected an 
appeal of the determination.  An October 2004 rating decision 
granted a 30 percent evaluation, effective March 1997, the 
date the veteran's claim was received by the RO.  

The veteran also perfected an appeal of the issue of whether 
the August 30, 1956, rating decision contained clear and 
unmistakable error (CUE) by not assigning a separate 
compensable rating for the partial resection of the right 4th 
and 5th ribs.  The veteran withdrew his appeal of that issue 
at the hearing.  Thus, this issue is no longer before the 
Board.  38 C.F.R. § 20.204 (2005).

The veteran testified at a Board hearing in December 2005 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing testimony is associated with the claims file.  At 
the hearing, the veteran requested leave to submit additional 
medical evidence related to his claim, and he waived initial 
RO review and consideration of the evidence.  Thus, the Board 
may consider the evidence without the necessity for a remand.  
See Disabled American Veterans, et al v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

At the hearing, the veteran raised an informal claim of 
whether the rating action of March 20, 1963, and all 
subsequent rating actions prior to the October 2004 rating 
decision contained CUE by not assigning a separate 
compensable rating for the partial resection of the right 4th 
and 5th ribs.  This issue has not been considered by the RO, 
and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The October 2004 rating decision increased the veteran's 
evaluation on the basis of the pulmonary function tests 
conducted at the April 2003 examination.  He testified at the 
hearing that his lungs were functioning at a lesser capacity 
than indicated by the 2003 tests, a rate he assessed as less 
than 30 percent.  He also related that he had undergone a CAT 
scan on December 15, 2005, and he was awaiting the results.  
Transcript (T.), pp. 5-6.  The veteran's representative did 
not clarify whether the veteran's reference to 30 percent 
actually referred to the functional capacity of his lungs or 
to the 30 percent evaluation of his disability.  The veteran 
also related that he used VA primarily for his medications, 
and that he received most of his care from private providers.  
T., p. 7.

The veteran submitted a November 2005 X-ray examination 
report done for his private provider, which was received by 
the Board in January 2006.  This report of the chest X-ray 
showed moderate elevation of the right hemidiaphragm 
consistent with eventration and a small pleural based mass 
along the right lateral thoracle wall.  The radiologist 
recommended comparison with prior X-rays and a CAT scan.  The 
December 2005 CAT scan noted a 7 mm pleural based right lower 
lobe nodule, which most likely represents a residual scar 
from the previous thoracotomy.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VA O.G.C. Prec. Op. 
No. 11-95 (1995).  The veteran's testimony and the November 
2005 X-ray examination report reflect that he may be 
manifesting increased symptomatology as compared to the 2003 
examination.  Further, the VA treatment records currently 
associated with the claims file date to February 2005.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for lung 
disability since February 1, 2005, to 
include Joel Silverman, M.D.  After 
securing the necessary release, the RO 
should obtain these records.  The RO 
should also request current VA treatment 
records from the New York Harbor 
Healthcare System.  

2.  After the above is complete, the 
veteran should be afforded a VA pulmonary 
examination to determine the current 
severity of his pulmonary TB residual 
disability.  All indicated clinical and 
diagnostic tests should be conducted.  
The claims folder should be made 
available to and reviewed by the 
examiner.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that the benefit sought on 
appeal remains denied, the RO shall 
issue the veteran a SSOC and, if all is 
in order, return the case to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

